UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7565


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH ANDRE BOONE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:99-cr-00116-AWA-10)


Submitted:   December 5, 2014             Decided:   December 12, 2014


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Andre Boone, Appellant Pro Se. Laura Pellatiro Tayman,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth Andre Boone appeals the district court’s order

denying his Fed. R. Civ. P. 65 motion filed in his criminal

case.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.     See United States v. Boone, No. 2:99-cr-00116-AWA-10

(E.D. Va. Sept. 10, 2014).         We deny Boone’s motion for urgent

hearing.    We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     2